t c summary opinion united_states tax_court colin c bishop petitioner and lisa bishop intervenor v commissioner of internal revenue respondent docket no 22108-16s filed date michael s sterner for petitioner jan r pierce and myla sepulveda specially recognized for intervenor jeffrey d rice for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issue for decision is whether petitioner should be relieved from liability for all or part of the deficiency that resulted from failure to report on a joint_return a distribution from intervenor’s separately owned retirement account the resolution depends on whether petitioner had actual knowledge of the distribution or any portion thereof for purposes of sec_6015 unless otherwise indicated all section references are to the internal_revenue_code in effect for background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference respondent and petitioner have agreed that petitioner is not liable for the deficiency after application of sec_6015 intervenor however objects to that conclusion petitioner and intervenor were married on date they were temporarily separated twice during finally separated in date and divorced in at the time his petition was filed petitioner resided in washington at the time her notice of intervention was filed intervenor resided in oregon intervenor inherited a retirement account from her father in the account was maintained at edward d jones co edward jones in intervenor’s name taxable_distributions were received before ranging from dollar_figure to dollar_figure and were reported on joint federal_income_tax returns filed by petitioner and intervenor during and until the time of the permanent separation in petitioner and intervenor maintained a joint checking account into which their payroll checks were deposited they made transfers to and from other accounts and family_expenses were paid out of the joint account petitioner and intervenor both had access to the funds in the joint account by the use of debit cards during intervenor received a dollar_figure distribution from the edward jones retirement account edward jones withheld dollar_figure from the distribution and reported both of those amounts to the internal_revenue_service irs on date dollar_figure was deposited into the joint checking account that petitioner and intervenor maintained the balance of the distribution was used for the benefit of intervenor’s daughter as they had in prior years petitioner and intervenor together provided information to the preparer of a joint tax_return for they did not report the edward jones distribution on that return before the petition was filed petitioner filed a form_8857 request for innocent spouse relief with the irs intervenor provided information during the review process the irs determined that petitioner was not entitled to relief under sec_6015 because he had constructive knowledge of the distribution but was entitled to relief under sec_6015 because of the absence of proof of actual knowledge neither petitioner nor intervenor disputes the amount of the deficiency petitioner contends that he is entitled to relief from the full amount of the deficiency and in the alternative that at most he should be liable for the deficiency relating to the dollar_figure deposited into the joint bank account intervenor requests that petitioner be held liable for tax on dollar_figure which intervenor infers was the portion of the distribution plus withheld tax reflected in the dollar_figure deposit discussion sec_6013 provides the general_rule that if spouses make a joint_return the liability for the tax shall be joint_and_several subject_to other conditions sec_6015 allows a divorced or separated spouse to elect to limit his or her liability for a deficiency assessed with respect to a joint_return to the portion of such deficiency allocable to him or her under subsection d pursuant to sec_6015 any item giving rise to a deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year further e rroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs see also agudelo v commissioner tcmemo_2015_124 at denial of relief requires evidence that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual sec_6015 see also sec_1_6015-3 income_tax regs sec_6015 differs from the relief provisions of subsections b and f under which relief may be denied if the party requesting relief had constructive knowledge of the item giving rise to the deficiency see 116_tc_189 richard v commissioner tcmemo_2011_144 a question exists as to where the burden_of_proof lies in cases when as here the irs favors granting relief and the nonrequesting spouse intervenes to oppose it the court has resolved such cases by determining whether actual knowledge has been established by a preponderance_of_the_evidence as presented by all parties see pounds v commissioner tcmemo_2011_202 knight v commissioner tcmemo_2010_242 mcdaniel v commissioner tcmemo_2009_137 stergios v commissioner tcmemo_2009_15 to determine whether the requesting spouse had actual knowledge the irs considers all of the facts and circumstances sec_1_6015-3 income_tax regs similarly the court looks to the surrounding facts and circumstances for an actual and clear awareness as opposed to reason to know of the items giving rise to the deficiency see 115_tc_183 aff’d 282_f3d_326 5th cir pounds v commissioner tcmemo_2011_202 in this case petitioner denies actual knowledge of the distribution although he admits that he knew about the retirement account and about withdrawals made in other years for various family expenditures he argues that intervenor deliberately deceived him but he relies on her silence and does not identify any specific misrepresentations by her he acknowledges that he was at fault for not checking the records on the joint bank account maintained by him and intervenor intervenor disputes petitioner’s credibility she argues that he had actual knowledge of the distribution because it was deposited in their joint bank account about seven months before the return was prepared and petitioner continued to write checks from the account and use debit cards accessing funds in the account intervenor does not claim that she specifically told petitioner about the distribution when it was received or at the time that the return was prepared or point to any evidence that petitioner had an actual and clear awareness as opposed to reason to know of the items giving rise to the deficiency intervenor testified that they both forgot about the distribution at the time the return was prepared the history of withdrawals from the retirement account used by the parties over a period of years and the transactions by petitioner with reference to the joint bank account support a conclusion that petitioner should have known about the distribution the amount was very large in relation to the average balances and other transactions in the account there is no evidence however that petitioner saw the bank records before the joint_return for was filed his denials are not incredible implausible or contradicted by direct evidence see 116_tc_189 richard v commissioner tcmemo_2011_144 regardless of the strong indications of constructive knowledge the evidence falls short of establishing actual knowledge of any specific amount of the distribution in while the parties make other arguments about equitable factors the absence of proof of actual knowledge is determinative in this case therefore decision will be entered for petitioner
